VIRGINIA:
     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Wednesday, the 31st day of
March, 2004.


Dennis Mitchell Orbe,                                   Appellant,

 against       Record No. 040598
               Circuit Court No. CH-04-419-1

Gene M. Johnson, Director, Virginia
  Department of Corrections, et al.,                    Appellees.


                   Upon a Petition for Rehearing
     Dennis Mitchell Orbe petitions for rehearing of the Court's

order denying his appeal.   Rule 5:20 permits the filing of a

petition to rehear; however, a Petition for Rehearing may not raise

issues that were not presented in the Petition for Appeal.    Orbe

raises federal constitutional issues for the first time in his

Petition for Rehearing.   In his petition for appeal, he specifically

disclaimed any federal constitutional basis for his appeal.     Rather,

he proceeded exclusively under Article I, Sections 9 and 11 of the

Constitution of Virginia.   Under our Rules, Orbe is barred from
advancing new issues in his Petition for Rehearing under Rule 5:20.

     On consideration of the petition of the appellant to set aside

the judgment rendered herein on the 30th day of March, 2004 and

grant a rehearing thereof, the prayer of the said petition is

denied.

                               A Copy,

                                    Teste:



                                         Patricia H. Krueger, Clerk